











10.17
Atlantic Capital Bancshares, Inc. Executive Officer Short Term Incentive Plan
Atlantic Capital’s Executive Officers, including its Chief Executive Officer,
are eligible participants in the company’s Executive Officer Short Term
Incentive Plan. The Plan is based upon key Corporate Metrics which are
recommended by the CEO and approved by the Compensation Committee each year.
Each corporate performance metric has equal weighting in the determination of
plan funding.
Corporate performance funds a portion of the payout opportunity. The portion of
incentive plan funding not determined by corporate performance is based upon the
results of the business unit or department and accomplishment of personal
performance objectives. The Short Term Incentive Plan is paid out in cash.





